Case 9:20-cv-00085-TH-ZJH Document 19 Filed 08/17/21 Page 1 of 2 PageID #: 63




                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

JOSHUA CORNELL SKINNER                              §

VS.                                                 §            CIVIL ACTION NO. 9:20-CV-85

D. LANE, ET AL.                                     §

               MEMORANDUM ORDER ADOPTING THE MAGISTRATE JUDGE’S
                        REPORT AND RECOMMENDATION

           Plaintiff Joshua Cornell Skinner, a prisoner confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983.

           The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this Court. The magistrate judge recommends dismissing this action without prejudice

pursuant to Federal Rule of Civil Procedure 41(a).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

                                                 ORDER

           Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 16) is ADOPTED. Plaintiff’s motion to
Case 9:20-cv-00085-TH-ZJH Document 19 Filed 08/17/21 Page 2 of 2 PageID #: 64




dismiss (document no. 14) is GRANTED. A final judgment will be entered in this case in

accordance with the magistrate judge’s recommendation.


      SIGNED this the 17 day of August, 2021.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                             2
